                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

G.G. (minor), by and through His Next Friend, )
KINDA COLLINS and KINDA COLLINS,              )
Son and Mother.                               )
                                              )
                                              )
                    Plaintiffs,               )     Case No.: 14:19-CV-960
                                              )
v.                                            )
                                              )
THE KANSAS CITY MISSOURI SCHOOL               )
DISTRICT; KANSAS CITY PUBLIC                  )
SCHOOLS BOARD OF DIRECTORS;                   )
SUPERINTENDENT MARK BEDELL;                   )
PRINCIPAL LINDA MAY; and MICHAEL              )
BROOKS,                                       )
                                              )
                    Defendants.               )




                                       ORDER

      Presently pending before the court is a motion to dismiss filed by

defendants, Superintendent Mark Bedell, Kansas City Public Schools Board of

Directors, Principal Linda May, and the Kansas City Missouri School District (“the

District defendants”). (Doc. 11). Plaintiffs have filed a motion to remand. (Doc.

17). And, review of the dismissal motion has been stayed pending a ruling on

remand. (Order dated January 9, 2020).



                                    Background



       Case 4:19-cv-00960-HFS Document 30 Filed 06/23/20 Page 1 of 14
      Plaintiff, Kinda Collins, is the mother of two sons with diagnosed

disabilities, plaintiff G.G. and his brother T.G., who attend school in the Kansas

City, Missouri School District. (Petition: ¶¶ 28-31). Plaintiff alleges that she

advocated for aid and accommodations for her sons to receive a 504 Plan or

Individualized Education Program (IEP), but was denied and retaliated against by

the District. (Id: ¶¶ 32-34, 37).

      In 2016, G.G. was placed in an alternative school, Success Academy at

Knotts, due to his disabilities and associated issues. (Id: ¶ 35). In early 2017, G.G’s

advocate from Swope Behavioral and Mental Health was removed from the

classroom as a purported distraction to the other students. (Id: ¶¶ 38-39).

      Ms. Collins alleges that at the beginning of the 2017-2018 school year, she

was advised through the social services hotline that at the end of the 2016-2017

school year, G.G. was thrown to the ground by a staff member at the Academy

and suffered a busted lip. (Id: ¶¶ 40-42). Ms. Collins states that Principal May

then decided that G.G. should be transferred back to the mainstream school,

Wendell Phillips Elementary. (Id: ¶ 43).

      Through Ms. Collin’s requests, a meeting to discuss the transfer was

scheduled in September with plaintiff, the Assistant Superintendent at the

Academy, Anthony Lewis, and Principal Deloris Brown at Wendell Phillips. (Id: ¶



        Case 4:19-cv-00960-HFS Document 30 Filed 06/23/20 Page 2 of 14
44-47). The meeting was held by phone with Ms. Collins, G.G. and Mr. Lewis in

attendance, and principals May and Brown by phone. (Id: ¶ 50). During the

discussion, principal Brown stated that she did not have the resources to

accommodate G.G.’s disabilities, and principal May stated that although G.G. had

issues with lack of focus and temper, he was ready to move to Wendell Phillips.

(Id: ¶¶ 52-53). Mr. Lewis suggested that a behavioral therapist and the school

counselor could assist G.G. with the transition for a trial period in order to assess

the situation, but then both May and Brown rejected the suggestion and agreed

that G.G. was not ready to be mainstreamed. (Id: ¶¶ 54-55).

      Ms. Collins states that although she asked Principal May not to speak with

G.G. about moving schools, she believes that both Principal May and G.G.’s

teacher told him which exacerbated his disabilities and caused a behavioral

change. (Id: ¶¶ 58-59).

      On October 10, 2017, G.G. was sent to the principal’s office because he was

kicking his desk; and, upon information and belief, Ms. Collins states that Principal

May, Behavioral Therapist Ajibola Adepoju, school counselor Shimell Toms-

Wooden, and Michael Brooks, a volunteer for the District’s Mentor Program were

in the office at that time. (Id: ¶¶ 60-61, 72). The adults yelled at G.G. to sit down,




        Case 4:19-cv-00960-HFS Document 30 Filed 06/23/20 Page 3 of 14
but he hid under a table. (Id: ¶ 62). Mr. Brooks reached under the table, picked

G.G. up by his neck, and slammed him into a chair. (Id: ¶ 63).

      Principal May called Ms. Collins to pick up G.G., and she heard G.G. yelling

at someone to get their hands off him; upon Ms. Collin’s arrival at the school, G.G.

said that Mr. Brooks hurt him and choked him. (Id: ¶¶ 64-69). Ms. Collins took

G.G. to Children’s Mercy Hospital for treatment, reported the incident to the

Missouri Department of Social Services, and filed a police report. (Id: ¶ 73).

      Ms. Collins states that G.G. was subjected to assault, battery, harassment,

false imprisonment and infliction of emotional distress, and began to suffer from

night terrors, incontinence, PTSD, episodic talking to himself, extreme emotional

distress, anxiety and fear of physical touch. (Id: ¶¶ 78, 80). Ms. Collins claims that

G.G. was denied the free and equal use of the accommodations, facilities and

services provided by the District, and that these privileges were withheld due to

plaintiff’s requests for accommodations and complaints of discrimination. (Id: ¶

79). Ms. Collins further claims that these allegations are the result of actions by

the District, Board of Directors, Superintendent Bedell, Principal May, and/or Mr.

Brooks. (Id).

      Ms. Collins also claims that when she requested an IEP for her other son,

T.G., who also suffers from diagnosed difficulties, she experienced similar



        Case 4:19-cv-00960-HFS Document 30 Filed 06/23/20 Page 4 of 14
discrimination; and that as a result of her association with children with

disabilities and/or in retaliation for accommodation requests and complaints of

discrimination she suffers from extreme emotional distress, damage to her

reputation and attendant financial hardship associated with defendants’ conduct.

(Id: ¶¶ 81-88, 90-91).

      Plaintiffs filed suit in the Circuit Court of Jackson County, Mo., and asserted

the following claims:



      Count I, G.G. alleged unlawful discrimination in public accommodation in

violation of RSMO § 213.010, et seq. against all defendants;

      Count II, G.G. alleged retaliation in violation of RSMO § 213.010 et seq.

against the District and the Board;

      Count III, G.G. alleged negligent supervision/ breach of ministerial duties

against the District, the Board, Superintendent Bedell and Principal May;

      Count IV, G.G. alleged breach of fiduciary duty/confidential relationship

against the District, the Board, Superintendent Bedell, and Principal May;

      Count V, G.G. alleged battery/battery with intent to induce apprehension

against Michael Brooks;

      Count VI, G.G. alleged assault against Michael Brooks;



       Case 4:19-cv-00960-HFS Document 30 Filed 06/23/20 Page 5 of 14
      Count VII, G.G. alleged false imprisonment against Michael Brooks;

      Count VIII, G.G. alleged intentional infliction of emotional distress against

Michael Brooks;

      Count IX, G.G. alleged negligence against Michael Brooks;

      Count X, G.G. alleged negligent infliction of emotional distress against

Michael Brooks;

      Count XI, G.G. alleged negligence against Principal May;

      Count XII, G.G. alleged negligent infliction of emotional distress against

Principal May;

      Count XIII, Ms. Collins alleged unlawful discrimination in public

accommodation in violation of RSMO § 213.010, et seq against the District, the

Board, Superintendent Bedell, and Principal May;

      Count XIV, Ms. Collins alleged retaliation in violation of RSMO 213.010 et

seq against the District and the Board; and

      Count XV, Ms. Collins alleged loss of consortium, services and medical

expenses against all defendants



      Defendants removed the action to this court claiming federal question

jurisdiction pursuant to 28 U.S.C. § 1331. Defendants acknowledge that the



       Case 4:19-cv-00960-HFS Document 30 Filed 06/23/20 Page 6 of 14
complaint asserts only state law claims, but contend that plaintiffs’ allegations

actually assert violations of the Individual with Disabilities Education Act, 20 U.S.C.

§ 1400 et seq. (“IDEA”).

      The remand motion has been fully briefed. Subsequently, plaintiffs

submitted supplemental authority in support of remand and defendants were

afforded an opportunity to respond. For the reasons set forth below, plaintiffs’

motion will be granted.



                                   Jurisdictional Standard

      Federal courts have limited jurisdiction and have an independent obligation

to ensure that they do not exceed the scope of their jurisdiction. Solomon v.

Kansas City Public Schools, 2020 WL 954981 (W.D. Mo.); citing, Henderson ex rel.

Henderson v. Shinseki, 562 U.S. 428, 434 (2011). Although a defendant may

remove an action to federal court, reman is required if the case does not fall

within the original jurisdiction of the district court. Solomon, at *1. Federal district

courts have original jurisdiction over civil actions arising under federal law, and

such a cause of action arises under federal law only when the plaintiff’s well-

pleaded complaint raises issues of federal law. Id.




        Case 4:19-cv-00960-HFS Document 30 Filed 06/23/20 Page 7 of 14
      The party seeking removal and opposing remand carries the burden of

establishing federal subject-matter jurisdiction by a preponderance of the

evidence. Id. Any doubts about the propriety of removal should be resolved in

favor of remand.



                                        Discussion

      Defendants rely on Fry v. Napoleon Comty. Sch, 137 S.Ct. 743, 755 (2017),

for the proposition that when the gravamen of a complaint seeks redress for a

school’s failure to provide a Free Appropriate Public Education (“FAPE”), the

complaint arises under IDEA and therefore federal jurisdiction exists. In support of

their argument, defendants claim that the initial 32 allegations in the complaint

refer to a denial of an Individualized Education Program (“IEP”) and a failure to

mainstream G.G.

      Contrary to defendants’ contention, the initial paragraphs of the Petition

properly identify the parties (Petition: ¶¶ 1-20), and the jurisdiction and venue

(Petition: ¶¶ 21-27). Paragraphs 28 through 39 appropriately set forth the

Background and Exhaustion of Administrative Remedies, and plaintiffs complain

of the alleged assault in paragraph 40; not, as claimed by defendants, paragraph

60.



       Case 4:19-cv-00960-HFS Document 30 Filed 06/23/20 Page 8 of 14
      In deciding whether a petition presents a federal complaint, the well-pled

complaint rule is applied. Moore v. Kansas City Public Schools, 828 F.3d 687 (8th

Cir. 2016). This long-standing doctrine provides that federal jurisdiction exists only

when a federal question is presented on the face of the plaintiff’s properly

pleaded complaint. Id, at 691.

      Plaintiffs complain of defendants’ failure to accommodate G.G. in relation

to his disabilities, but the claims are based on plaintiffs’ belief that the failures

were in retaliation for Ms. Collins’ persistence and intervention on behalf of G.G.

(Petition: ¶¶ 32-34, 77, 79), and the retaliatory and discriminatory allegations are

repeated throughout the Petition. The claims of assault, battery, negligence and

emotional distress are also repeatedly alleged to be as a result of the injuries

sustained by G.G.

      On its face, plaintiffs’ Petition does not expressly invoke relief under the

IDEA. Plaintiffs’ state that the Petition “unequivocally seeks redress solely for”

violations of state anti-discrimination and anti-retaliation laws under the MHRA.

(Doc. 18: Supp. Sugg. Pg. 9). A fair reading of the Petition includes plaintiffs

allegation that she was met with “constant resistance and backlash” when

advocating for her sons (Doc. 1-1, ¶ 32), but references to disputes between Ms.




        Case 4:19-cv-00960-HFS Document 30 Filed 06/23/20 Page 9 of 14
Collins and school officials regarding the accommodations afforded G.G. cannot

easily be cast as seeking relief under the IDEA.

      Under similar facts, allegations referencing an Individual Education Plan

(“IEP”) were held to constitute state law claims as opposed to federal claims

arising under the IDEA. Solomon v. Kansas City Public Schools, 2020 WL 954981

(W.D. Mo.). In Solomon, plaintiff alleged that the defendant refused to provide

her an IEP and refused to accommodate her special seating needs. at *1. Plaintiff

also alleged that she was denied a homebound instructor, refused assignments on

an ongoing basis, recorded as absent when teaches did not provide assignments,

and barred her mother from the school after she made complaints. Id. Plaintiff

asserted these claims under the MHRA. Yet, in reliance on Fry v. Napoleon Comty.

Sch., 137 S.Ct. 743 (2017), the defendants removed the case claiming – as here –

that the claims “in reality” arose under the IDEA. Id.

      Judge Ketchmark rejected defendants’ argument, and found that plaintiff’s

deliberate choice to plead only state claims did not render it within the confines

of “artful pleading” to be set aside as noted in Fry, and under the well-plead

complaint, plaintiff’s claims did not give rise to a federal question. Id, at *2. Judge

Ketchmark noted the number of cases within the Eighth Circuit and across the




       Case 4:19-cv-00960-HFS Document 30 Filed 06/23/20 Page 10 of 14
country that likewise remanded state law claims even when the plaintiff brought

claims under IDEA or similar federal law. Id. 1

         Judge Ketchmark also noted that defendant failed to cite any controlling or

persuasive case in which a plaintiff alleged solely state law claims, subsequently

removed to federal court on the basis of IDEA, and the court retained jurisdiction.

Id, at * 3.

         Defendants contend that Judge Ketchmark “misapplied” Fry, and did not

sufficiently distinguish the facts in Solomon from those in Miksis v. Evanston Twp.

High Sch. Dist. # 202, 235 F.Supp.3d 960 (N.D. Ill. 2017), where the court rejected

the defendant’s claim that the alleged breach of a settlement agreement

involving a prior IDEA based lawsuit, but nevertheless found the allegations

supported an IDEA claim and exercised subject-matter jurisdiction over the

matter.

         Contrary to defendants’ contention, in analyzing Miksis, Judge Ketchmark

found it to be distinguishable for several reasons. Solomon, at *3. First, because

of the plaintiffs’ claim of an alleged breach, the court would be required to apply



1
 ; See, McCauley v. Francis Howell School District, 2016 WL 795804 (E.D. Mo.); Payne v. Norfolk Sch. Dist., 2019 WL
4131084 (W.D. Ark.); C.B. v. Sonora Sch. Dist., 691 F.Supp.2d 1123, 1148 (E.D. Ca. 2009); Cave v. E. Meadow Union
Free Sch. Dist., 514 F.3d 240, 250 (2nd Cir. 2008)(declining to exercise supplemental jurisdiction where the state law
claims included claims under the New York State Human Rights Law); Eads ex rel. Eads v. Unified Sch. Dist. No.
289, Franklin Cty., Kan., 184 F.Supp.2d 1122, 1137 (D. Kan. 2002).



          Case 4:19-cv-00960-HFS Document 30 Filed 06/23/20 Page 11 of 14
and interpret principles from IDEA to determine if the plaintiffs were entitled to

relief. Id. Additionally, the plaintiffs in Miksis, unlike the plaintiff in Solomon, did

not oppose the removal and seek remand. Id. Finally, Judge Ketchmark noted that

the court in Miksis declined to find federal jurisdiction based on, among other

things, federal question jurisdiction based on IDEA, but, rather, decided to

exercise jurisdiction based on supplemental jurisdiction after finding that the

plaintiffs invoked their federal rights under IDEA. Id. Based on the Petition before

her, Judge Ketchmark found no such invocation of federal rights by the plaintiff

and remanded the case. Id.

      Similarly, here, the gravamen of plaintiffs’ claims involve the physical

injuries sustained by G.G. as a result of alleged discriminatory and retaliatory

misconduct by defendants. Moore, 828 F.3d at 692. It is well settled that plaintiffs

are the masters of their claims and may avoid federal removal jurisdiction by

exclusive reliance on state law. As the proponents of federal jurisdiction,

defendants have failed to meet their burden of establishing federal subject

matter jurisdiction. Therefore, remand will be granted.

      Plaintiffs also request an award of attorney fees and costs pursuant to 28

U.S.C. § 1447(c). Although defendants have failed to satisfy their burden of

establishing federal jurisdiction, it cannot be concluded that defendants were



       Case 4:19-cv-00960-HFS Document 30 Filed 06/23/20 Page 12 of 14
without a reasonable basis to remove the action, and plaintiffs’ request for

attorney fees will be denied.

      Accordingly, it is hereby

      ORDERED that the motion of the District defendants to dismiss (Doc.11) is

DENIED. It is further

      ORDERED that plaintiffs’ motion to remand (Doc. 17) is GRANTED, and the

Clerk of the Court is directed to REMAND this case to the Circuit Court of Jackson

County, Mo. at Kansas City. It is further

      ORDERED that plaintiffs’ motion to stay (Doc. 19) is DENIED as moot.



                                            s/ HOWARD F. SACHS
                                            HOWARD F. SACHS
                                            UNITED STATES DISTRICT COURT


June 23, 2020
Kansas City, Missouri




       Case 4:19-cv-00960-HFS Document 30 Filed 06/23/20 Page 13 of 14
Case 4:19-cv-00960-HFS Document 30 Filed 06/23/20 Page 14 of 14
